Name: Commission Regulation (EC) NoÃ 317/2009 of 17Ã April 2009 replacing Annex I to Council Regulation (EC) NoÃ 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: America;  tariff policy;  EU finance;  trade;  international trade
 Date Published: nan

 18.4.2009 EN Official Journal of the European Union L 100/6 COMMISSION REGULATION (EC) No 317/2009 of 17 April 2009 replacing Annex I to Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the WTO agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States of America as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission shall adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the Community at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2008 (1 October 2007  30 September 2008). On the basis of the data published by the United States Customs and Border Protection, the level of nullification or impairment caused to the Community is calculated at USD 16,31 million. (3) Since the level of nullification or impairment and consequently of suspension has decreased, the products of Annex II to Regulation (EC) No 673/2005 which were added in 2006 and 2007 to the list in Annex I to Regulation (EC) No 673/2005 should be removed first from the list in Annex I to that Regulation. Four products of Annex I to Regulation (EC) No 673/2005 should then be withdrawn from Annex I to that Regulation following the order of that list. (4) The effect of a 15 % ad valorem additional import duty on imports from the United States of the products in the amended Annex I represents, over one year, a value of trade that does not exceed USD 16,31 million. (5) To make sure that there are no delays in the customs clearance of goods removed from the scope of the 15 % ad valorem additional import duty, this Regulation should enter into force on the day of its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on trade retaliation, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 673/2005 is replaced by the text of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 110, 30.4.2005, p. 1. ANNEX ANNEX I The products on which additional duties are to apply are identified by their eight-digit CN codes. The description of products classified under these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) as amended by Regulation (EC) No 493/2005 (2). 4820 10 50 6204 63 11 6204 69 18 6204 63 90 6104 63 00 6203 43 11 6103 43 00 6204 63 18 6203 43 19 6204 69 90 6203 43 90 0710 40 00 9003 19 30 8705 10 00 (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 82, 31.3.2005, p. 1.